OFFICE OF THE AmORNEY     GENERAL   OF TEXAS
                       AUSTIN




Ron. P. T, Burar
ctbauaty
       AttoTa6y
wulker oounty
.ftuntmrills,
            Teus
             *In all aountlee %r?this State hsving 6
       populetlor. a: not 18~~ tkeinel~htteenW:olm%nd iire
       huixlredtuonty-ot@it     (lE,5&3)end not czorethan
       eighteen thouaend rive hundred thirty-rite (l8,5@8)
       aooordln& to the last preoedlng gedezal Census, the
       County Judge, the County Attorney, County Clerk,
       County Sherlfi, Tax Aseessor and Tax Oolleotor e&all.
       reodve xaximum feea or Tr, Thousand Sewn BuntIred
       Fifty (#t3,750.00)   Dollarm *aoh per year; the Juetloe
       of the Yeaoe an6 Constable One Thousand Fits    Rundred
       ($1,500.00)Dollars eaoh per year.
            The fact that under thi preeent Law tbe salary
       is inadequatema 8atd otclc$ala      ere not reoeiriw
       8 euftlolent aumunt of xoney for the uork perrorxed
       creates an exerfpxioyand ixperatlve    pub110 neeese~ty.
       that ths CanetitutlenalRule requiring bills to be
       rear5on t!awe several days In waoh Eowe be suagmnded,
       and said Rule is heroby euspetided,   and that thla A&
       3hal.Xtake etteot and be la r03-06 lxesadlatel7    tron
       the data of ita pao~e,   aad, It ie uo e~aoted.m

             The population of wellserCounty, aooorbitxeto the
Last   preaeding   Federal   Oensu8 of   1980,   ms    ei@hteen thoua&id
five hundred and twenty-eighthkmibitantr.               Walker Ootanty
fS thS~OI&7  OOUnty in ttWXR8 Ooai~ Witkt.A           th8 ~&U&ktfO5
braokete eet out ln Seuata Bill MO. 308 of            the 46th Lsgie-
lature,  above quoted.

         seaate Bill Ho. 8OC Is tmoonstitutlonalark4 void
as a epeolal or loaal Aot and oonstl%utesa violation  of
          or Al-tie163 ot the coMtitutlon
seotloa.-56                                ot the stat0
Of Texas. Texan Genetltutlon,Art. 3, 3eo. Ml; Altga1.tY.
o?",t; RW;,;;". 400; FE; Wor$h 'k.Babbitt, 56 S.W.   (&d) 470;
                    49 3.W. (ad) 7393 wood ‘I. PLarra fad. Solwol
hutrio;    *123 4 W (&I) 489. Oplnlcrnsof this ?eparWt
~04, o-468    o-ihi     o-28   okf3a   O-898 (copy attached)
o-m0     o-i004 o&5         &7e1    &45.    04581, 0-354   O-hoe
hold& looal & epeoial lad uxkeon~tltutional   ae ~olatl~ne
of Sea. 56 of Art. 3 of the Conetitaxtton
                                        of the State bi Texas.
             ft is our opinion, and you are herein adrlsed, that
%enate Bill 308 of the 46th Legl~Elature, B8guUr 3mmlon,
ie uaeoastitutlonaland void and sh@ul& not be eonaldeved
In aakfpntlng sh4 salary add azoeea feee of thb County Attcsney
FToon. R.   T.   ‘iurns, Pam   3




of Gelker County es provided for in Artiale  3883, Seation 1,
end titiole 3f301, Vernon's Annotated 01~11 'Ytetutes.

          Trustinfr&the WQ have fully mlSWQrnd the inquiry
set out in pow letter, we em

                                    Your8 very truly




                                                  I.\C QEal?
                                            2 ’ lak mout
                                                 Ao8latent




                                                             0
                                                                APPROVED
                                                                 OPlN‘ON

                                                             err=-I